Citation Nr: 0204818	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  96-32 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a benign chromophobe 
adenoma of the pituitary gland, to include as a result of 
exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney



ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1950 to June 
1952.  His claim originally came before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied service connection for a 
benign pituitary tumor as a result of exposure to ionizing 
radiation.  

The Board initially denied this claim in March 1990.  That 
decision was based on a finding that pituitary tumors were 
not subjected to presumptive service connection because of 
radiation exposure.  In June 1992, however, the RO notified 
the veteran that he might be eligible to request 
readjudication of his claim based on changes in the law.  In 
August 1995, the RO reconsidered the veteran's claim on a de 
novo basis and again denied the claim.  This appeal ensued 
from that decision.  

The Board remanded the case for additional development in 
March 1996.  That development has been completed by the RO.  
The Board remanded the case again in February 2000 to 
schedule the veteran for a hearing before a Member of the 
Board.  In July 2000, however, the veteran indicated that he 
wished to cancel his hearing request and have the case 
forwarded to the Board for review.  The Board issued a 
decision in September 2000 which was subsequently vacated by 
a July 11, 2001 order of the United States Court of Appeals 
for Veterans Claims (Court).  The unopposed Appellee's Motion 
for Remand supporting the Court's order reflects that the 
February 2000 Board decision was vacated and remanded for 
readjudication in light of the recently enacted Veterans 
Claims Assistance Act of 2000.  


FINDINGS OF FACT

1.  All evidence necessary to decide the service connection 
claim on appeal has been obtained. 

2.  The veteran was exposed to ionizing radiation while 
serving on active duty from March 1950 to June 1952.

3.  A benign chromophobe adenoma of the pituitary gland was 
first diagnosed after service in 1976 and was resected in 
1978.

4.  A benign chromophobe adenoma of the pituitary gland was 
not shown in service, or within one year after discharge from 
service, and the weight of the competent medical evidence 
demonstrates that this condition is not etiologically related 
to exposure to ionizing radiation or to any other incident of 
service. 


CONCLUSION OF LAW

A benign chromophobe adenoma of the pituitary gland was not 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2001); 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), requires VA to assist a claimant 
in developing all facts pertinent to a claim for VA benefits, 
including a medical opinion and notice to the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the VA Secretary, that is necessary to substantiate the 
claim.  VA has issued regulations to implement the Veterans 
Claims Assistance Act of 2000.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).  
The Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  The rating 
decisions, statement of the case, supplemental statements of 
the case, Board remand, and vacated Board decision have 
advised the appellant of what must be demonstrated to 
establish service connection for a benign chromophobe adenoma 
of the pituitary gland, including as a result of exposure to 
ionizing radiation.  

Development in this case has also included development 
through the Defense Nuclear Agency, participation by the 
veteran in the Ionizing Radiation Registry, and a VA 
radiation review with a medical nexus opinion.  The veteran 
has been advised of the need to submit medical evidence to 
demonstrate that exposure to ionizing radiation during 
service caused his current disability of a benign chromophobe 
adenoma of the pituitary gland.  The Board finds that the RO 
has obtained, or made reasonable efforts to obtain, all 
records or other evidence which might be relevant to the 
appellant's claim, and the appellant has not identified any 
additional treatment records or other evidence which has not 
been obtained.  Accordingly, no further notice to the 
appellant or assistance in acquiring additional evidence is 
required by the new statute and regulations.  
 
The veteran contends that he suffered from a benign 
chromophobe adenoma of the pituitary gland as a result of 
exposure to ionizing radiation during his military service, 
specifically, participation in operation GREENHOUSE at 
Enewetak, Marshall Islands, between 1950 and 1951, and 
thereafter being at the ABLE site, a nuclear bomb plant at 
Sandia Base, Albuquerque, New Mexico, until July 1951.  He 
claims that service connection for a benign chromophobe 
adenoma of the pituitary gland is warranted because the 
medical evidence, including a favorable medical nexus opinion 
by a private physician, places the evidence in equipoise, so 
that reasonable doubt should be resolved in his favor to 
grant the claim.

In general, service connection may be granted for any disease 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease or injury 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  See 38 C.F.R. § 3.303(d).  
In addition, service connection is also warranted for certain 
chronic conditions, which include a brain tumor which the 
Board construes as including a pituitary adenoma, which 
become manifest to a compensable degree (10 percent) within 
one year after service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, direct service connection can be 
established by showing that the disease or malady was 
incurred during or aggravated by service, a task that 
includes the difficult burden of tracing causation to a 
condition or event during service.  See Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under 38 U.S.C.A. § 1112(c)(3) and 38 
C.F.R. § 3.309(d)(3).  In applying this statutory 
presumption, there is no requirement for documenting the 
level of radiation exposure.  The diseases referred to in the 
regulation are: leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of salivary gland, and 
cancer of the urinary tract.  38 C.F.R. § 3.309(d)(2) (2001). 
 Cancer of the bone, cancer of the brain, cancer of the 
colon, cancer of the lung, and cancer of the ovary were 
added, effective from March 26, 2002.  See 67 Fed. Reg. 3612-
16 (Jan. 25, 2002) (to be codified at 38 C.F.R. 
§ 3.309(d)(2)(xvii)-(xxi)).

Finally, other "radiogenic" diseases include those listed 
under 38 C.F.R. § 3.311(b)(2) in an ionizing radiation 
exposed veteran may also be service connected if the VA Under 
Secretary for Benefits determines that they are related to 
ionizing radiation exposure while in service or if they are 
otherwise linked medically to ionizing radiation exposure 
while in service.  "Radiogenic diseases" under this 
regulation include the following: all forms of leukemia 
except chronic lymphatic (lymphocytic) leukemia; thyroid 
cancer; breast cancer; lung cancer; bone cancer; liver 
cancer; skin cancer; esophageal cancer; stomach cancer; colon 
cancer; pancreatic cancer; kidney cancer; urinary bladder 
cancer; salivary gland cancer; multiple myeloma; posterior 
subcapsular cataracts; non-malignant thyroid nodular disease; 
ovarian cancer; parathyroid adenoma; tumors of the brain and 
central nervous system; cancer of the rectum; lymphomas other 
than Hodgkin's disease; prostate cancer; and any other 
cancer.  See 38 C.F.R. § 3.311(b).  Other claimed diseases 
may be considered radiogenic if the claimant has cited or 
submitted competent scientific or medical evidence which 
supports that finding.  See 38 C.F.R. § 3.311(b)(4).

When it has been determined that a veteran has been exposed 
to ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons and the veteran 
subsequently develops a specified radiogenic disease within 
the specified time period, the claim will be referred to the 
Under Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  When such a claim is 
forwarded for review, the Under Secretary for Benefits shall 
consider the claim with reference to 38 C.F.R. § 3.311(e) and 
may request an advisory medical opinion from the Under 
Secretary of Health.  See 38 C.F.R. § 3.311(b), (c)(1).  If 
after such consideration the Under Secretary for Benefits is 
convinced sound scientific and medical evidence supports a 
conclusion that it is "at least as likely as not" that the 
disease resulted from in-service radiation exposure, the 
Under Secretary for Benefits shall so inform the RO in 
writing and set forth the rationale for this conclusion.  
38 C.F.R. § 3.311(c)(1)(i). If the Under Secretary for 
Benefits determines there is "no reasonable possibility" 
that the disease resulted from in-service radiation exposure, 
the Under Secretary for Benefits shall so inform the RO in 
writing, setting forth the rationale for this conclusion.  
38 C.F.R. § 3.311(c)(1)(ii).

In this case, the record reflects that the veteran served on 
active duty from March 1950 to June 1952.  Correspondence 
from the Defense Nuclear Agency states that the veteran was 
attached to the 516th Military Police Service Company in 
Enewetak and was present at Operation GREENHOUSE, an 
atmospheric nuclear test series conducted at the Pacific 
Proving Ground from April 8, 1951, to June 20, 1951.  The 
veteran also reported that he was at the ABLE Site, a nuclear 
bomb plant at Sandia Base, Albuquerque, New Mexico, after 
Operation GREENHOUSE until July 1951. 
Service medical records made no reference to any treatment or 
finding pertaining to the endocrine system.  

In connection with the veteran's initial claim for service 
connection, estimates of his probable radiation dose were 
obtained.  In correspondence dated in April 1982, the 
Department of the Army stated that the reconstructed exposure 
for the period of time the veteran spent on Enewetak was 
estimated to be 3.8 rem gamma.  That agency reported in 
January 1987 that the dose estimate could range from a 
possible high of 3.52 rem gamma to a possible low of 2.34 rem 
gamma, with a probable dose of 2.93 rem gamma.

It appears that the veteran was first diagnosed with a tumor 
of the pituitary gland in 1976.  A VA discharge summary of an 
admission between October and December 1978 reflects that the 
veteran underwent a trans-sphenoidal resection of a pituitary 
chromophobe adenoma in November 1978.  At that time, it was 
noted that the tumor was first detected approximately two 
years prior and was treated with radiation.  No medical 
opinion is contained in this summary as to the etiology of 
the pituitary tumor.

The record shows that the veteran has undergone evaluation 
and treatment of the tumor at various times since 1978.  The 
veteran underwent a Special Nuclear Exposure examination by 
VA in June 1982.  VA hospitalization reports dated in January 
1979, December 1986, January 1987, and January 1988, as well 
as VA outpatient treatment reports, show treatment for the 
veteran's status post pituitary tumor resection.  The veteran 
was also treated for this condition at the University of 
Nebraska Medical Center from April to June 1994.  None of 
these reports, however, discuss the etiology or date of onset 
of the veteran's pituitary tumor. 

In connection with the veteran's current claim for 
readjudication, additional estimates of the veteran's 
probable radiation dose were obtained.  An April 1995 letter 
from the Defense Nuclear Agency stated that a search of 
dosimetry data revealed no record of radiation exposure for 
the veteran.  It pointed out, however, that a scientific dose 
reconstruction revealed that the veteran would have received 
a probable dose of 2.74 rem gamma, with an upper bound of 3.3 
rem gamma.  In a July 1995 letter, that agency explained that 
the veteran's activities during Operation GREENHOUSE had 
resulted in a reevaluation of radiation exposure potential 
provided in its earlier letter.  The veteran's revised 
probable dose was 2.825 rem gamma, with an upper bound of 3.4 
rem gamma.  

Pursuant to 38 C.F.R. § 3.311, the VA Under Secretary for 
Health was requested to review the claims file and provide an 
opinion as to the possible relationship between the veteran's 
pituitary adenoma and his exposure to ionizing radiation in 
service.  In an August 1995 Memorandum, the Assistant Chief 
Medical Director for Public Health and Environmental Hazards 
concluded that it was unlikely that the veteran's pituitary 
adenoma could be attributed to exposure to ionizing radiation 
in service.  In reaching this conclusion, it was noted that 
pituitary adenomas should be considered as endocrine 
neoplasms rather than as brain tumors, based on the cells of 
origin.  However, because of their intracranial location, 
pituitary tumors were sometimes included with neoplasms of 
the brain and central nervous system.  Scientific studies 
have indicated that the brain was relatively sensitive to the 
carcinogenic effects of radiation, although the dose 
relationship was uncertain, and many of the studies cited 
related to exposure in utero or during childhood.  Most of 
the post-natal studies involved average radiation doses of 15 
rads or more to the brain.  It was also pointed out that 
radiation was not cited as an etiologic factor in the 
development of pituitary tumors and that the development of 
secondary central nervous system malignancies was small after 
prior radiation therapy. 

Pursuant to the Board's March 1996 REMAND, the veteran was 
afforded a general medical examination by VA in September 
1998.  A report from that examination included a diagnosis of 
status post benign pituitary gland tumor excision in 1978.  
The examiner, however, did not mention the etiology or date 
of onset of the tumor.

In a December 1999 statement, the veteran wrote that the 
pituitary gland is part of the brain.  He submitted an entry 
from a medical dictionary to demonstrate that the pituitary 
gland is located in the hypothalamus region of the brain, 
which acts through connections with the medulla oblongata.

A February 2002 letter from William Jones, M.D., reflects 
that this private physician reviewed the VA claims file, 
including various radiation dosage estimates and subjective 
reports of respiratory problems and other maladies in 
service.  
Dr. Jones wrote that the medical literature shows that a 
pituitary tumor such as chromophobe adenoma is a slow 
developing tumor that grows over the span of many years and 
grows to a large size before being discovered.  Dr. Jones 
wrote that "[i]t is clear that this type of tumor can arise 
as a result of exposure to ionizing radiation," which he 
wrote was supported by documentation in the VA claims file 
indicating that these tumors were radiogenic.  He offered the 
opinion that it was "as likely as not that the veteran's 
brain tumor (pituitary adenoma) was a direct result of his 
exposure to ionizing radiation while in the service." 

In addition to the above evidence, the Board has also 
considered various statements by the veteran in support of 
his claim.  At an RO hearing held in April 1989, the veteran 
testified that he had been exposed to high levels of 
radiation during Operation GREENHOUSE.  The veteran based 
this conclusion on the fact that he experienced numerous 
symptoms while stationed in Enewetak, including respiratory 
problems and vomiting blood.  He related that a Geiger 
counter showed extremely high levels of radiation while he 
was there.  He also testified that the surgeon who resected 
the pituitary tumor in 1978 had no doubt that the tumor 
developed as a result of radiation exposure; however, no 
written statement to that effect was ever provided.  In 
several letters, the veteran wrote that he wore shorts and 
short-sleeved shirts during this period, no special 
precautions were taken to protect them from the nuclear 
fallout, a Geiger counter registered the highest readings 
during this time, and that in 1978 a Geiger counter measured 
high levels of radiation on several items that he had sent to 
his wife while he was stationed in Enewetak.  He wrote that 
after Operation GREENHOUSE, while at the nuclear bomb plant 
in New Mexico, he stood military police duty without wearing 
a dosimeter badge or protective clothing.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a benign 
chromophobe adenoma of the pituitary gland.  Initially, the 
Board notes that there is no evidence showing that the 
veteran's pituitary adenoma began either in service or during 
the one-year presumptive period after service.  See 38 C.F.R. 
§ 3.307, 3.309(a).  In fact, it appears that this tumor was 
first detected in 1976, approximately twenty-four years after 
his separation from service.  In this regard, the Board notes 
the veteran's contention that his current benign chromophobe 
adenoma of the pituitary gland is a type of brain tumor.  The 
Medical Dictionary entry submitted by the veteran 
demonstrates the intracranial location of the pituitary gland 
in the hypothalamus of the brain.  The August 1995 VA medical 
opinion also reflects that, because of their intracranial 
location, pituitary tumors are sometimes included with 
neoplasms of the brain and central nervous system.  Even 
construing the veteran's pituitary tumor as a brain tumor for 
purposes of applying the one-year presumptive period, 
primarily because of the intracranial location in the 
hypothalamus of the brain, would not result in a grant of 
service connection because the evidence demonstrates the 
pituitary tumor had its onset many years after service 
separation.  See 38 C.F.R. § 3.309(a).    

The Board also points out that neither pituitary adenoma nor 
noncancerous tumors of the brain or central nervous system 
are diseases specific to radiation-exposed veteran's listed 
under 38 C.F.R. § 3.309(d), which provides a lifetime 
presumption of service connection for radiation-exposed 
veterans.  

The weight of the evidence is also against the veteran's 
claim under the provisions of 38 C.F.R. § 3.311.  Pituitary 
adenoma, which is included in the list of radiogenic diseases 
under 38 C.F.R. § 3.311 as a tumor of the brain, first became 
manifest in 1976, over 5 years after in-service exposure to 
ionizing radiation.  Notwithstanding the veteran's 
contention, the fact that pituitary adenoma is a potentially 
radiogenic disease, which manifested more than 5 years after 
service, together with evidence of exposure to ionizing 
radiation during service, does not, in and of itself, 
establish entitlement to service connection.  The Board must 
consider all relevant factors, including the amount of 
radiation exposure and, more importantly, whether the 
evidence of record supports the contended etiological 
relationship between the veteran's service - specifically, to 
the veteran's exposure to ionizing radiation in service - and 
the subsequent development of pituitary adenoma. 

There is both favorable and unfavorable medical opinion 
evidence regarding the relationship between the veteran's 
current benign chromophobe adenoma of the pituitary gland and 
exposure to radiation in service.  Where, as in this 
veteran's case, there is a difference of medical opinion, the 
Court has indicated that "[i]t is the responsibility of the 
BVA . . . to assess the credibility and weight to be given 
the evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
With regard to the weight to assign to medical opinions, the 
Court has held that "[t]he probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . .  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators . . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993); see also Winsett v. West, 11 Vet. App. 420 
(1998) (Court affirmed the Board's decision which weighed two 
medical opinions, from an expert and a treating physician); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (Board favoring 
one medical opinion over another is not error); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992) (Board may not ignore 
the opinion of a treating physician, but is free to discount 
the credibility of that statement).  

The medical etiology evidence weighing in favor of the 
veteran's claim includes the recently submitted February 2002 
medical opinion by Dr. Jones that "it is as likely as not" 
that the veteran's current pituitary adenoma resulted from 
exposure to ionizing radiation during service.  Dr. Jones' 
curriculum vitae reflects that he was eligible to sit for 
internal medicine boards, but does not reflect any particular 
expertise in oncology or with radiation dosage estimates or 
disorders associated with radiation exposure.  Dr. Jones 
indicated in his letter that he had reviewed the claims file 
and dosimeter readings, but he did not call into question the 
dosage estimates or provide any alternative opinion as to 
dosage estimates.  

The basis for Dr. Jones' opinion appears to be reliance on 
unspecified documentation in the claims file which he 
indicated shows that the brain or pituitary tumors are 
radiogenic.  A review of the evidence of record includes 
reference to studies which show that the brain is relatively 
sensitive to the carcinogenic effects of radiation; however, 
these studies are also indicated to involve average radiation 
doses of 15 rads or more to the brain.  The unchallenged 
dosage estimate in the veteran's case, as reflected in the 
April 1995 letter from the Defense Nuclear Agency, reflects 
that the veteran's internal exposure potential was 
significantly less, estimated to be about 0.150 rem (50 year) 
committed dose to the brain.  

The August 1995 Memorandum submitted by the Assistant Chief 
Medical Director for Public Health and Environmental Hazards 
cites a study which does not include radiation as an 
etiologic factor in the development of pituitary tumors.  Not 
inconsistent with this finding, the Board has also considered 
the veteran's citation to the American Medical Association's 
Family Medical Guide entry on "Pituitary Tumors" for the 
proposition that the reason for the occurrence of pituitary 
tumors is unknown.  By its own terms, this opinion is of 
virtually no probative value, as it does not demonstrate any 
likelihood that pituitary tumors are etiologically related to 
exposure to ionizing radiation.  

The medical etiology opinion weighing against the veteran's 
claim is the August 1995 Memorandum submitted by the 
Assistant Chief Medical Director for Public Health and 
Environmental Hazards.  Based on a review of record, the 
Assistant Chief Medical Director concluded that it was 
"unlikely that the veteran's pituitary adenoma could be 
attributed to exposure to ionizing radiation in service."  
The  Assistant Chief Medical Director for Public Health and 
Environmental Hazards reflects more expertise in the area of 
diseases etiologically attributable to exposure to ionizing 
radiation in service.  This opinion was also based on 
specific dosage exposure estimates by the Defense Nuclear 
Agency and reference to specific published studies, including 
studies reflecting the absence of evidence showing a 
relationship between exposure to ionizing radiation and 
development of pituitary tumors.  

For these reasons, the Board finds that the August 1995 
medical opinion by the Assistant Chief Medical Director for 
Public Health and Environmental Hazards outweighs the 
February 2002 opinion by Dr. Jones.  The weight of the 
competent medical evidence of record demonstrates that the 
veteran's benign chromophobe adenoma of the pituitary gland 
is not etiologically related to his exposure to ionizing 
radiation or to any other incident of service.  For these 
reasons, the Board finds that benign chromophobe adenoma of 
the pituitary gland was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311; 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159).

In reaching its decision, the Board has considered the 
veteran's own statements that his benign chromophobe adenoma 
of the pituitary gland is related to ionizing radiation 
exposure in service; however, the Court has specifically held 
that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of a 
pituitary adenoma, his lay statements are of little probative 
value and cannot serve as a basis for granting service 
connection for a benign chromophobe adenoma of the pituitary 
gland.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a benign chromophobe adenoma of the pituitary 
gland, including as a result of exposure to ionizing 
radiation.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for a benign chromophobe adenoma of the 
pituitary gland, to include as a result of exposure to 
ionizing radiation, is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

